


Exhibit 10.2

 

ADDITIONAL AGREEMENT # 1

To Agreement DTR-082-13/D-NK-0117/2013 as of March 14, 2013.

 

Moscow

“28” July 2014

 

“Novy Canal” Closed Joint Stock Company [Domashny], hereinafter referred to as
the Customer represented by Blank Lika Alexandrovna, the CEO, acting under the
Articles, on the one part, and “Russian Television and Radio Network” “RTRS”
Federal State Unitary Enterprise, hereinafter referred to as the Performer
represented by Mr. Popov Aleksey Yurievich, First Deputy CEO for Economics and
Finance, acting under the Power of Attorney № 01-12/260 as of May 5, 2012, on
the other part, and collectively referred to as the Parties, have agreed to sign
this Additional agreement #1 to Agreement # DTR-082-13/D-NK-0117/2013 as of
March 14. 2013 and amend it as follows:

 

1.              To add to art. 1.1 of the Agreement  the following paragraph:

“Performer provides the roll out of network for on-air digital ground-based TV
broadcasting in terms indicated in Attachment # 1 to the Agreement. The terms of
the beginning of Services are indicated in Attachment #1 to the Agreement.”

2.              Paragraph 1 of art. 1.3. of the Agreement to be amended as
follows:

“1.3. List of the rendered Services, double of multiplex broadcasted in every
locality, population coverage, list of technical equipment with the place of
installation and characteristics (HQTV, power), term (period) of Services,
tariffs and costs of the rendered Services shall be determined by the Parties in
the Loading Schedule per each calendar year which is indicated as Attachment 3
hereto (hereinafter the Loading Schedule).”

3.              To add the following paragraph as art. 4.9:

“4.9. In order to calculate the date of the beginning of Services Performer
shall have a right to send to Customer a notice with planned dates of the
beginning of Services, in respect of particular localities , provided in art.
4.1 – 4.2 of the Agreement and earlier described in the Loading Schedule for the
respective year, and Attachment # 1 to the Agreement in  terms of putting into
operation the equipment of Performer, according to art. 5.10 of the present
Agreement.”

4.              To amend art. 5.1. amend as follows:

 

“5.1. The cost for Services rendered shall be calculated in accordance with
tariffs approved by Federal Service for Tariffs (FST of Russia) for
communication services of on-air digital ground-based TV broadcasting of Russian
compulsory freely accessible TV and radio channels. Until such tariffs are
approved, tariffs shall be approved by Performer and indicated in Loading
Schedule.”

 

5.              To add to art. 5.4 of the Agreement the following paragraph:

 

“On a monthly basis, but not later than 10th day of the settlement month as
provided in the Schedule of advanced payments; the performer shall send to
Customer an invoice for advanced payment for Services to be rendered in future
periods in accordance with the Schedule of advanced payments. Off–set against
these advanced payments as provided by in Attachment # 8 to the Agreement will
be payments for Services accepted by Customer pursuant to  art. 4.4 -4.6 of the
Agreement and based on the Acts of acceptance of services (art. 5.5 of
Agreement).”

 

6.              To add to art. 5.5 of the Agreement the following paragraph:

 

“Sums of invoices sent by Performer to Customer according to this article shall
be reduced by the amount of advanced payments to be off-set by the Customer in
accordance with art. 5.4 of the Agreement.  Off-sets from of advanced payments
shall be made in accordance with the Schedule of advanced payments and off-set
advanced payments provided in Attachment # 8 to the present Agreement, and as a
payment of Services accepted by Customer and payable in the order described in
art. 4.4 – 4.6 of the Agreement and based on Acts of Services rendered signed by
the Parties (art. 5.5 of the Agreement).”

 

--------------------------------------------------------------------------------


 

7.              To amend paragraph 1 of art 5.10 of the Agreement  as follows:

“The cost of Services under the Agreement for 2013 in accordance with the
Loading Schedule comprises 21 821 447.25 (twenty one million eight hundred and
twenty one thousand four hundred forty seven ) rubles and 25 kopecks, including
VAT of 3 328 695.34 (three million three hundred twenty eight thousand six
hundred and ninety five) rubles and 34 kopecks. The cost of Services under the
Agreement for 2014 in accordance with the Loading Schedule shall not be higher
than 103 159 382.70 (one hundred and three million one hundred and fifty nine
thousand three hundred and eighty two) rubles 70 kopecks, including VAT of
15 736 177.02 (fifteen million, seven hundred and thirty six thousand one
hundred seventy seven) rubles and 02 kopecks.”

8.              To amend art. 12.3 of Agreement  as follows:

 

“12.3. Loading Schedule and cost of Services for 2013.; Loading Schedule and
cost of Services for 2014 – Attachment # 3.”

 

9.              To add  with art. 12.8 to the agreement as follows:

“12.8. Schedule of advanced payments and off-set of advanced payments –
Attachment #8.”

10.       To sign and make effective  from January 1, 2014 Attachment # 1 to the
agreement “List of localities where Channel broadcasts” as amended hereby
(attached).

11.       To sign and make effective  from October 1, 2013 Attachment # 3 to the
agreement “Loading Schedule and cost of Services for 2013” as amended hereby
(attached).

12.       To sign and make effective  from January 1, 2014 Attachment # 3 to the
agreement “Loading Schedule and cost of Services for 2014” as amended hereby
(attached).

13.       To sign and make effective  from October 1, 2013 Attachment # 4 to the
agreement “Schedule of main (satellite) broadcasting of Channel’s signal to
transmitting equipment” as amended hereby (attached).

14.       To sign and make effective  from January 1, 2013 Attachment # 8  to
the agreement “Schedule of advanced payments and set off of advanced payments”
as amended hereby (attached).

15.       This Additional Agreement comes into force upon its signing by the
Parties. This Additional Agreement shall cover the period starting from October
1, 2013.

16.       In all other matters that are not mentioned herein Parties shall be
governed by the provisions of the Agreement and Russian legislation.

17.       This Additional Agreement is executed in two copies, one copy for each
Party, each copy having the same legal force.

18.       Signatures of the Parties:

 

Customer

 

Performer

 

 

 

CJSC “Novy Canal”

 

RTRS

CEO Blank L. A.  /s/

 

First Deputy CEO for Economics and Finance

 

 

Popov A. Y. /s/

 

--------------------------------------------------------------------------------
